UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIESEXCHANGE ACT OF1934 For the quarterly period ended August 28, 2009 or o TRANSITION REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIESEXCHANGE ACT OF1934 For the transition period fromto Commission File Number: 0-15175 ADOBE SYSTEMS INCORPORATED (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 77-0019522 (I.R.S. Employer Identification No.) 345 Park Avenue, San Jose, California 95110-2704 (Address of principal executive offices and zip code) (408)536-6000 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNox The number of shares outstanding of the registrant’s common stock as of September 25, 2009 was 523,760,118. ADOBE SYSTEMS INCORPORATED FORM 10-Q TABLE OF CONTENTS Page No. PART I—FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements: 3 Condensed Consolidated Balance Sheets August 28, 2009 and November28, 2008 3 Condensed Consolidated Statements of Income Three and Nine Months Ended August 28, 2009 and August 29, 2008 4 Condensed Consolidated Statements of Cash Flows Nine Months Ended August 28, 2009 and August 29, 2008 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item3. Quantitative and Qualitative Disclosures about Market Risk 40 Item4. Controls and Procedures 40 PART II—OTHER INFORMATION Item1. Legal Proceedings 40 Item1A. Risk Factors 40 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item6. Exhibits 49 Signature 58 Summary of Trademarks 59 2 TABLE OF CONTENTS PART I—FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS ADOBE SYSTEMS INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value) (Unaudited) August 28, November28, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Trade receivables, net of allowances for doubtful accounts of $6,153 and$4,128,respectively Deferred income taxes Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Purchased and other intangibles, net Investment in lease receivable Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Trade payables $ $ Accrued expenses Accrued restructuring Income taxes payable Deferred revenue Total current liabilities Long-term liabilities: Debt Deferred revenue Accrued restructuring Income taxes payable Deferred income taxes Other liabilities Total liabilities Stockholders’ equity: Preferred stock, $0.0001 par value; 2,000 shares authorized, none issued — — Common stock, $0.0001 par value; 900,000 shares authorized; 600,834 sharesissued;524,665 and 526,111 shares outstanding, respectively 61 61 Additional paid-in-capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost (76,169 and 74,723 shares, respectively), net of reissuances ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 TABLE OF CONTENTS ADOBE SYSTEMS INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended August 28, August 29, August 28, August 29, Revenue: Products $ Services and support Total revenue Cost of revenue: Products Services and support Total cost of revenue Gross profit Operating expenses: Research and development Sales and marketing General and administrative Restructuring charges 65 Amortization of purchased intangibles Total operating expenses Operating income Non-operating income (expense): Interest and other income, net Interest expense ) Investment gains (losses), net ) Total non-operating income (expense), net Income before income taxes Provision for income taxes Net income $ Basic net income per share $ Shares used in computing basic net income per share Diluted net income per share $ Shares used in computing diluted net income per share See accompanying Notes to Condensed Consolidated Financial Statements. 4 TABLE OF CONTENTS ADOBE SYSTEMS INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended August 28, August 29, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization and accretion Stock-based compensation Deferred income taxes Unrealized losses (gains) on investments ) Retirements of property and equipment Tax benefit from employee stock option plans Provision for losses on trade receivables Other non-cash items Excess tax benefits from stock-based compensation ) ) Changes in operating assets and liabilities, net of acquired assets and assumed liabilities: Trade receivables ) Prepaid expenses and other current assets Trade payables ) ) Accrued expenses ) ) Accrued restructuring ) ) Income taxes payable ) Deferred revenue ) Net cash provided by operating activities Cash flows from investing activities: Purchases of short-term investments ) ) Maturities of short-term investments Proceeds from sales of short-term investments Purchases of property and equipment ) ) Acquisitions, net of cash acquired — Purchases of long-term investments and other assets ) ) Proceeds from sale of long-term investments Other — Net cash used for investing activities ) ) Cash flows from financing activities: Purchases of treasury stock ) ) Proceeds from issuance of treasury stock Excess tax benefits from stock-based compensation 84 Proceeds from borrowings under credit facility — Repayments of borrowings under credit facility — ) Net cash used for financing activities ) ) Effect of foreign currency exchange rates on cash and cash equivalents ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures: Cash paid for income taxes, net of refunds $ $ Cash paid for interest $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 5 TABLE OF CONTENTS ADOBE SYSTEMS INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES We have prepared the accompanying unaudited Condensed Consolidated Financial Statements pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). Pursuant to these rules and regulations, we have condensed or omitted certain information and footnote disclosures we normally include in our annual consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”). In management’s opinion, we have made all adjustments (consisting only of normal, recurring adjustments, except as otherwise indicated) necessary to fairly present our financial position, results of operations and cash flows. Our interim period operating results do not necessarily indicate the results that may be expected for any other interim period or for the full fiscal year. These financial statements and accompanying notes should be read in conjunction with the consolidated financial statements and notes thereto in our Annual Report on Form10-K for the fiscal year ended November28, 2008 on file with the SEC. There have been no material changes in our significant accounting policies, as compared to the significant accounting policies described in our Annual Report on Form10-K for the fiscal year ended November28, 2008. Recent Accounting Pronouncements With the exception of those discussed below, there have been no recent accounting pronouncements or changes in accounting pronouncements during the nine months ended August 28, 2009, as compared to the recent accounting pronouncements described in our Annual Report on Form10-K for the fiscal year ended November28, 2008, that are of significance, or potential significance, to us. In June 2009, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 168, “The FASB Accounting Standards Codification and the Hierarchy of GAAP, a replacement of SFAS No. 162” (“SFAS 168”). SFAS 168 will become the source of authoritative GAAP recognized by the FASB to be applied by nongovernmental entities. SFAS 168 is effective for financial statements issued for interim and annual periods ending after September 15, 2009 and will be effective for us beginning in the fourth quarter of fiscal 2009. On the effective date of SFAS 168, it will supersede all then-existing non-SEC accounting and reporting standards. As SFAS 168 is not intended to change or alter existing GAAP, it is not expected to have any impact on our consolidated financial statements and will only impact references for accounting guidance. In June 2009, the FASB issued SFAS No. 167, “Amendments to FASB Interpretation (“FIN”) No. 46(R)” (“SFAS 167”), which amends the evaluation criteria to identify the primary beneficiary of a variable interest entity and requires ongoing reassessment of whether an enterprise is the primary beneficiary of the variable interest entity. The provisions of SFAS 167 are effective for interim and annual reporting periods ending after November 15, 2009 and will be effective for us beginning in the fourth quarter of fiscal 2009. We are currently evaluating the impact of adopting SFAS 167 on our consolidated financial position, results of operations and cash flows. In May 2009, the FASB issued SFAS No. 165, “Subsequent Events” (“SFAS 165”), which establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued.
